Filed 11/10/22 P. v. Martinez CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D080719

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. INF045974)

NOAVA MICHELLE MARTINEZ,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
Samuel Diaz, Jr., Judge. Affirmed.
         Mark D. Johnson, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2009, a jury convicted Noava Michelle Martinez of murder (Pen.

Code,1 § 187, subd. (a)); evading police with reckless driving (Veh. Code,
§ 2800.2); and six counts of assault on a peace officer with a firearm (§ 245,


1     All further statutory references are to the Penal Code unless otherwise
specified.
subd. (d)(2)). Martinez admitted three prison priors (§ 667.5, subd. (b)) and
one strike prior (§ 667, subds. (b)-(i)). Martinez was sentenced to a
determinate term of 40 years and four months, to be followed by an
indeterminate term of 30 years to life.
      In February 2022, Martinez filed a petition for resentencing under
section 1170.95 (now renumbered section 1172.6). The trial court appointed
counsel, reviewed the record, and held a brief hearing. The court concluded
Martinez was the actual killer who drove the car causing the victim’s death.
The court denied the petition for failure to state a prima facie case for relief
under the statute.
      Martinez filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Martinez the opportunity
to file her own brief on appeal, but she has not responded.
                           STATEMENT OF FACTS
      Appellate counsel has provided a statement of facts from the probation
officer’s report. We think the summary is helpful to provide background for
the trial court’s rather brief explanation of its reasons for concluding
Martinez was the actual killer. We will adopt the statement of facts as it is
set forth in the opening brief.
      “On November 21, 2003, at approximately 2:15 p.m., the Sheriff’s
Department Career Criminal Apprehension Team (CCAT) began surveillance
on Michael Sanchez, who was a suspect in a carjacking. Sanchez had been
observed in the passenger seat of a vehicle as it drove past a CCAT member
who was patrolling in the city of Desert Hot Springs. The vehicle was


                                          2
followed to 17900 Manzana Road and members of the CCAT established a
perimeter on the house. Sanchez was seen exiting the vehicle and entering
the house.
      “As CCAT members watched, a Ford Escort arrived at the house.
Minutes later, Sanchez was observed exiting the house, getting into the
Escort and lying down in the back seat. A female, later identified as Noava
Martinez, the defendant, also exited the house and got into the Escort in the
driver’s side. She drove the car from in front of the house and headed
southbound on 18th Avenue toward Palm Drive. CCAT members followed
the vehicle at a discrete distance while they called for additional officers.
      “After she left the house on Manzana, Martinez, driving in what
appeared to be an aimless manner, proceeded south on Palm Drive to
Interstate 10. She drove west on Interstate 10 until reaching Highway 62
and headed north. She left the highway, using a combination of dirt roads
and paved streets, and eventually ended up on Indian Avenue headed north.
At 2:37 p.m., with additional law enforcement units in place, a Sheriff’s
Deputy attempted a traffic stop. Martinez sped away and a pursuit ensued.
      “As Martinez drove east on Dillon Road toward Two Bunch Palms
Road, deputies involved in the chase reported Sanchez was firing a handgun
at them from the back seat of the vehicle. Martinez attempted to turn into a
parking lot of Desert Springs Middle School, located on Two Bunch Palms
Road east of Palm Drive, but was unable to make the turn. Two deputies
stopped their patrol cars directly behind Martinez and attempted to make
contact. Sanchez leaned out of the passenger window of the vehicle with a
handgun pointed in the direction of the deputies. Fearing for their safety, the
deputies’ fired several rounds into the vehicle. Sanchez fired one round,




                                        3
striking one of the deputies’ vehicles. Martinez sped away, headed
westbound on Two Bunch Palms Road with the deputies in pursuit.
      “Martinez, traveling at a high rate of speed, turned south on Palm
Drive, east on Camino Idillio, then south on Avenida Manzana. As she
approached the intersection of Manzana and Dillon, a Honda Civic, driven by
Scott [N.], with the victim, Delonn [A.], age 49, as his passenger, entered the
intersection traveling west and was struck broadside by Martinez. The force
of the impact carried both vehicles into a vacant lot on the southwest corner
of Dillon Road and Avenida Manzana.
      “Sanchez exited the vehicle and fled on foot. He was eventually
captured and subsequently suffered a cardiac arrest. He was declared dead,
despite receiving treatment from California Department of Forestry
personnel summoned to the scene. Martinez was unconscious and bleeding
from injuries sustained in the accident. She was transported to Desert
Regional Medical Center. An examination of the Escort revealed a handgun
lying on the driver’s side floorboard.
      “[Scott] and [Delonn] were removed from the Honda Civic and
transported to Desert Regional Hospital. [Scott]’s injuries were not serious
but [Delonn] was declared dead upon arrival at the emergency room.
According to the Coroner’s report, she suffered massive blunt force trauma.
Her injuries included fractured ribs and lacerations to her lung, liver, spleen
and aorta.
      “Sheriff’s Investigator Gary LeClair interviewed Martinez at the
hospital. At first, she misidentified herself as Tanya Benavidez. She
reported having no arrest record and denied she was on parole or probation.
In addition, Martinez informed LeClair she could not recall events leading up
to the accident and refused to admit having a relationship with Sanchez.


                                         4
      “Martinez changed her story and reported she had smoked marijuana
and methamphetamine while at the house on Avenida Manzana and left in
her cousin’s vehicle. She would not admit Sanchez was in the vehicle with
her and asked about him repeatedly. When pressured, Martinez
acknowledged Sanchez was in the vehicle with her but claimed she was
frightened because people in SUVs were chasing her. She denied knowing
the police were trying to get her to stop.
      “LeClair advised Martinez to be truthful and she finally admitted her
identity. She was able to provide LeClair with her social security number,
her California identification card number and her Department of Corrections
identification numbers without delay. Martinez stated she and Sanchez were
fleeing in an attempt to avoid arrest.
      “Martinez reported she was wanted for violating her parole. She
believed the people following them were plain clothes police officers. She
knew Sanchez carried a gun and saw him firing it out the window. Martinez
claimed she heard the sirens but did not see any flashing lights or police
vehicles. When asked if she felt her actions had created a dangerous
situation, Martinez stated she believed everyone involved was endangered.”

                                DISCUSSION2
      As we have noted appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified the following possible issue that was considered in evaluating
the potential merits of this appeal: Whether the trial court erred in refusing
to resentence Martinez under section 1172.6.



2     Appellant’s request for judicial notice, is granted.
                                         5
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Martinez on this appeal.
                               DISPOSITION
      The order denying Martinez’s petition for resentencing under
section 1172.6 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




O’ROURKE, J.




DO, J.




                                     6